                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


STEVEN BELL,

               Petitioner,

               v.                                       CASE NO. 18-3208-JWL

(FNU) ENGLISH, Warden,
USP-Leavenworth,


               Respondent.


                                MEMORANDUM AND ORDER

       This matter is a petition for habeas corpus filed under 28 U.S.C. § 2241. Petitioner

proceeds pro se and in forma pauperis. Petitioner is in federal custody at USP-Leavenworth in

Leavenworth, Kansas (“USPL”). Petitioner challenges the Federal Bureau of Prisons’ (“BOP”)

calculation of his sentence. The Court issued an Order to Show Cause (Doc. 3), Respondent

filed an Answer and Return (Doc. 6), Petitioner failed to file a traverse by the Court’s deadline,

and the matter is ready for resolution. The Court finds that Petitioner does not allege facts

establishing a federal constitutional violation and denies relief.

I. Facts

       Petitioner was arrested by the Dallas City, Illinois Police Department on July 28, 2013,

for Aggravated Unlawful Participation in Methamphetamine Manufacturing, Unlawful

Possession of Methamphetamine, Unlawful Possession of Methamphetamine Manufacturing

Material, and Unlawful Possession of a Weapon by a Felon in State v. Bell, Case No. 13-CF-42

(Henderson Co. Cir. Ct.) (“State Case No. 42”). See Doc. 6–1, Martin Decl., at ¶ 9, Ex. D.




                                                  1
        On July 30, 2013, while in the Henderson County Jail, Petitioner was charged for

Criminal Damage to Government Supported Property, and Criminal Damage to Property in State

v. Bell, Case No. 13-CF-43 (Henderson Co. Cir. Ct.) (“State Case No. 43”). See id. at ¶ 10,

Ex. E. On August 28, 2013, the Henderson County Circuit Court released Petitioner on bond.

See id. at ¶ 11, Ex. D.

        On September 12, 2013, Petitioner was arrested by the Hancock County, Illinois

authorities for Aggravated Vehicle Hijacking, Aggravated Kidnapping, Aggravated Robbery,

Kidnapping, and Aggravated Unlawful Restraint in Case No. 13-CF-24 (“State Case No. 24”).

See id. at ¶ 11, Ex. F.

        On February 19, 2014, Henderson County entered a nolle prosequi for all charges for

State Case No. 42. See id. at ¶ 12, Ex. G.

        On March 7, 2014, Henderson County sentenced Petitioner to 364 days of jail time in

State Case No. 43, but awarded Petitioner 105 days of presentence credit towards his sentence

for time served. See id. at ¶ 13, Ex. E.

        On May 30, 2014, Hancock County entered a nolle prosequi in State Case No. 24,

requesting dismissal for Petitioner to be prosecuted in Federal Court. See id. at ¶ 14, Ex. H. The

same day, Illinois relinquished its jurisdiction and Petitioner was turned over to the United Sates

Marshals Service and placed in exclusive federal custody pursuant to federal charges for

Conspiracy to Manufacture Methamphetamine in United States v. Bell, 1:14-cr-10034-JES-JEH

(C.D. Ill.) (“Federal Criminal Case”). Id. at Ex. I.

        On November 12, 2015, Petitioner was sentenced in his Federal Criminal Case to a 60-

month term of confinement. See id. at ¶ 15, Ex. J; see also Bell, Case No. 1:14-cr-10034-JES-

JEH at Doc. 35.



                                                  2
         On August 21, 2018, the Henderson County Sheriff’s Office was contacted pursuant to an

audit of Petitioner’s sentence computation pursuant to the instant litigation. See Doc. 6–1, Martin

Decl., at ¶ 24. The Sheriff’s Department provided a clarification letter stating that Petitioner’s

105 days of credit given for State Case No. 43 included the following dates when Petitioner was

incarcerated at the Henderson County Jail: July 28, 2013, through August 28, 2013 (32 days),

and November 25, 2013, through December 18, 2013 (24 days). Id at Ex. K.

II. Discussion

         1. Exhaustion

         Generally, a federal prisoner must exhaust available administrative remedies before

commencing a habeas corpus petition under 28 U.S.C. § 2241. Williams v. O’Brien, 792 F.2d

986, 987 (10th Cir. 1986) (per curiam). The BOP’s four-part administrative remedy program is

codified at 28 C.F.R. § 542.              Respondent acknowledges that Petitioner has exhausted his

administrative remedies with respect to the issues presented in his Petition. Doc. 6, at 5–6;

Doc. 6–1, at ¶ 7.

         2. Standard of Review

         To obtain habeas corpus relief, an inmate must demonstrate that “[h]e is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3).

         3. Sentence Computation

         Petitioner alleges that the BOP improperly calculated his federal sentence. Petitioner

alleges that the BOP did not properly credit his sentence with the time he served in state custody

from September 12, 2013 to May 30, 2014.1 Plaintiff alleges that his plea agreement, the PSR,


1
   Although Petitioner states slightly different time frames in his Petition, the Court will use the dates from his arrest
on September 12, 2013, to the date he was taken into federal custody—May 30, 2014. See Doc. 1 at 2 (Petitioner
states 9/16/13 to 5/30/14); Doc. 1, at 7 (Petitioner states 9/16/13 to 5/31/14); Doc. 1–1, at 2 (Petitioner states 9/12/13
to 5/31/14).

                                                            3
and the sentencing judge’s statements at sentencing all provide for him to be credited with the

time he spent in state custody prior to being federally indicted.

       The BOP, in calculating a sentence, first establishes the commencement date, governed

by 18 U.S.C. § 3585(a); and second, determines credit for time already spent in custody,

governed by 18 U.S.C. § 3585(b). In accordance with statute, the BOP determines the date a

federal sentence commences as the date in which “the defendant is received in custody awaiting

transportation to, or arrives voluntarily to commence service of sentence at, the official detention

facility at which the sentence is to be served.” 18 U.S.C. § 3585(a). The earliest time a sentence

can commence is the date of imposition of the federal sentence. See Isles v. Chester, Case

No. 08–3028–RDR, 2009 WL 1010553, at *4 (D. Kan. April 15, 2009) (citing DeMartino v.

Thompson, 1997 WL 362260, at *2 (10th Cir. July 1, 1997) (“Logically, [a federal sentence]

cannot commence prior to the date it is pronounced, even if made concurrent with a sentence

already being served.”)). Petitioner’s federal sentence was evaluated by the BOP and determined

to commence on November 12, 2015—the date of imposition of his federal sentence. See

Doc. 6–1, Martin Decl., at ¶ 18, Ex. B.

       The second step in the BOP’s computation involves a determination of whether a

defendant is entitled to any credit for time spent in custody prior to the commencement of the

sentence. Prior custody credit is provided for in Section 3585(b), which states:

               A defendant shall be given credit toward the service of a term of
               imprisonment for any time he has spent in official detention prior
               to the date the sentence commences—
                       (1) as a result of the offense for which the sentence was
                       imposed; or
                       (2) as a result of any other charge for which the defendant
                       was arrested after the commission of the offense for which
                       the sentence was imposed;
               that has not been credited against another sentence.



                                                  4
18 U.S.C. § 3585(b).

        The BOP audited Petitioner’s sentence pursuant to the instant litigation.2 Based on that

review, the BOP determined that Petitioner was entitled to the following 682 days of prior

custody credit toward his federal sentence: from September 12, 2013 (the day he was arrested

due to charges associated with State Case No. 24) through November 24, 2013 (the day before

the period credited towards State Case No. 43) (74 days); from December 19, 2013 (the day after

the period credited towards State Case No. 43) through March 6, 2014 (the day before his

sentence in State Case No. 43 was imposed) (78 days); and from May 31, 2014 (the day after his

sentence was completed and he was relinquished to federal custody) through November 11, 2015

(the day before his federal sentence was imposed) (530 days). Doc. 6–1, Martin Decl., at ¶ 26.

Petitioner has now received credit for some of the time frame requested in his Petition.

Therefore, the remaining time frame at issue is November 25, 2013 through December 18, 2013;

and March 7, 2014 through May 30, 2014.3

        Petitioner did not receive credit for the time already credited towards his state sentence in

Criminal Case No. 43 from November 25, 2013, through December 18, 2013, as well as the time

serving his sentence in State Case No. 43 from March 7, 2014 (the date his state sentence was

imposed) through May 30, 2014 (the day he was relinquished to exclusive federal custody). See

Doc. 6–1, Martin Decl., at ¶ 27, Ex’s. E, I and K. Petitioner’s sentence was appropriately

calculated with respect to these dates as this time was credited towards his state sentence.


2
   The BOP determined that because Petitioner’s federal offense conduct for Conspiracy to Manufacture
Methamphetamine commenced no later than September 12, 2013—the last day the conspiracy could have continued
due to Petitioner’s apprehension and continued incarceration—therefore, Petitioner is entitled to presentence credit
for any time served in official detention after September 12, 2013, and through November 11, 2015 (the day before
Petitioner’s federal sentence was imposed) that was not credited towards another sentence. During this time, State
Case No. 43 was the only state case for which nolle prosequi was not entered. See Doc. 6–1, Martin Decl., at ¶¶ 21–
23.
3
   Petitioner does not argue that he is entitled to credit for August 29, 2013 through September 11, 2013—the time
period he was not in physical custody while released on bond.

                                                         5
Section 3585(b), as well as the BOP’s Program Statement 5880.28, preclude the application of

credit for time that has been credited against another sentence. See United States v. Wilson, 503

U.S. 329, 337 (1992) (finding that Congress made clear in § 3585(b) that a defendant could not

receive a double credit for his detention time); Stewart v. English, Case No. 16-3212-JWL, 2017

WL 748125, at *2 (D. Kan. Feb. 27, 2017) (federal prisoner may not receive credit for time that

is counted on another sentence).

       In Isles v. Chester, the petitioner argued that the BOP failed to give him proper

presentence credit in accordance with the sentencing judge’s oral pronouncement at sentencing.

Isles, 2009 WL 1010553, at *3. The Court found that because petitioner received credit for the

time toward his state sentence, “the BOP was statutorily precluded from granting him prior

custody credit toward his federal sentence for that time.” Id. at *4. The Court noted that the last

clause of § 3585(b) prohibits double sentencing credit. Id.

       Petitioner does not allege that the BOP miscalculated his Good Conduct Time (“GCT”).

“Federal sentencing law permits federal prison authorities to award prisoners credit against

prison time as a reward for good behavior.” Barber v. Thomas, 560 U.S. 474, 476 (2010). GCT

is awarded in accordance with Section 3624(b), which provides:

               [A] prisoner who is serving a term of imprisonment of more than 1
               year . . . may receive credit toward the service of the prisoner’s
               sentence, beyond the time served, of up to 54 days at the end of
               each year of the prisoner’s term of imprisonment, beginning at the
               end of the first year of the term, subject to determination by the
               Bureau of Prisons that, during that year, the prisoner has displayed
               exemplary compliance with institutional disciplinary regulations.

18 U.S.C. § 3624(b).

       Due to his disciplinary history, Petitioner has not earned any GCT to date. See Doc.6–1,

Martin Decl., at ¶ 32, Ex. L. Consequently, in the time remaining on his federal sentence,



                                                6
Petitioner is projected to earn only 34 days of GCT. Id. at Ex. B. Thus, based on his 60-month

sentence commencing on November 12, 2015, with 34 days of GCT and a total of 682 days of

pre-sentence credit, Petitioner is scheduled to be released from BOP custody, via GCT, on

November 26, 2018. See id. at ¶ 33, Ex. B. The Court finds that the BOP properly calculated

Petitioner’s prior custody credit.

       IT IS THEREFORE ORDERED BY THE COURT that this petition for writ of habeas

corpus is denied.

       IT IS SO ORDERED.

       Dated in Kansas City, Kansas, on this 30th day of October, 2018.



                                           S/ John W. Lungstrum
                                           JOHN W. LUNGSTRUM
                                           UNITED STATES DISTRICT JUDGE




                                              7
